DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from JP 2020-167964, filed on 10/2/2020. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US PGPub 2010/0118287, Kikuchi hereinafter).
Regarding claim 1, Kikuchi discloses a light source apparatus (Figs. 1-7) comprising a holder (Figs. 1-3, paras. [0022]-[0023], [0038], exposure light source 30 includes a discharge lamp 1 fixed to a fixed plate 29 via mounting member 31 and cover member 50 with base part 28), configured to hold a lamp including a metal base having a cylindrical surface (Figs. 1-2, paras. [0022]-[0023], [0032]-[0038], base parts 26 and 28 are made of metal and are cylindrical), a condensing mirror configured to condense light generated by the lamp (Fig. 1, para. [0023], elliptical mirror 2 is a condenser mirror), and a nozzle including an ejection hole configured to eject a gas to cool the metal base (Figs. 1-2, paras. [0022]-[0023], [0036]-[0039], air-blowing pipes 35A and 35B provide gas from an air blower 34 to cool the bases 26 and 28). Although Kikuchi discloses the general conditions of a distance between a straight line including a center axis of the ejection hole and a center axis of the metal base and a radius of the cylindrical surface (Fig. 2, para. [0036], an air blowing path 31c provides air from the air-blowing pipe 35B to the spiral groove 26d of base 26). 
Kikuchi does not appear to explicitly describe the distance ranges from not less than 1/2 of a radius of the cylindrical surface to not more than the radius. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the distance between the straight line including the center axis of the ejection hole and the center axis of the metal base in the light source apparatus based on the general conditions of the distance and the radius of the cylindrical surface as taught by Kikuchi to have obtained wherein a distance between a straight line including a center axis of the ejection hole and a center axis of the metal base ranges from not less than 1/2 of a radius of the cylindrical surface to not more than the radius since Kikuchi discloses the gas blowing pipe supplies gas along a path to a spiral groove of the base of the lamp (Fig. 2, para. [0036]), and it would only have required routine skill in the art and routine experimentation to have located the opening from the spiral groove and the accompanying air-blowing pipe of Kikuchi to satisfy the claimed condition in order to obtain optimized cooling of the base without blocking the light from the light source with lamp cooling mechanism structure (Kikuchi, paras. [0007]-[0008]). [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Regarding claim 10, Kikuchi discloses wherein the nozzle is arranged outside an effective luminous flux radiated from the lamp and reflected by the condensing mirror (Figs. 1-2, paras. [0022]-[0023], [0036]-[0039], air-blowing pipe 35B is arranged outside the illumination produced by the light source 30 reflected by mirror 2). 
Regarding claim 11, although Kikuchi discloses the general conditions of a flow velocity distribution of the gas ejected from the ejection hole with respect to the center axis of the ejection hole and a center axis of the ejection hole (Fig. 2, para. [0036], the air-blowing pipe 35B provides air along air blowing path 31c), Kikuchi does not appear to explicitly describe wherein the flow velocity distribution of the gas ejected from the ejection hole is axisymmetric with respect to the center axis of the ejection hole. However, since Kikuchi discloses the general conditions of gas ejected from the ejection hole with a flow velocity distribution and a center axis of the ejection hole in the apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the symmetry of the flow velocity distribution of the ejected gas with respect to the center axis of the ejection hole in the apparatus as taught by Kikuchi since including optimizing wherein a flow velocity distribution of the gas ejected from the ejection hole is axisymmetric with respect to the center axis of the ejection hole is commonly used to improve cooling efficiency of the cooling mechanism for the lamp by providing a uniform gas flow towards the lamp base. 
Regarding claim 13, Kikuchi discloses wherein the condensing mirror is an elliptical mirror (Figs. 1-2, para. [0023], elliptical mirror 2).
Regarding claim 14, Kikuchi discloses wherein the center axis of the cylindrical surface of the metal base matches an optical axis of the condensing mirror (Figs. 1-2, paras. 0022]-[0023], [0032]-[0033], the center axis of base part 26 is aligned with the optical axis of mirror 2). 
Regarding claim 15, Kikuchi discloses an exposure apparatus (Fig. 1) comprising: 
a light source apparatus defined in claim 1 (see claim 1 rejection above, Figs. 1-2, paras. [0022]-[0023], [0025]-[0030], [0032]-[0038], light source 20); 
an illumination optical system configured to illuminate an original using light from the light source apparatus (Fig. 1, paras. [0026] and [0029], the light source 30 emits illumination conditioned by an illumination optical system 13, which then illuminates reticle R); and 
a projection optical system configured to project a pattern of the original to a substrate (Fig. 1, paras. [0026] and [0029], the projection optical system PL projects the pattern on the reticle R to expose wafer W).
Regarding claim 16, Kikuchi discloses an article manufacturing method (paras. [0022], [0025]-[0030], [0089]) comprising: 
exposing a substrate using an exposure apparatus defined in claim 15 (see claim 15 rejection above, Figs. 1-2, paras. [0022], [0025]-[0030], [0089], the projection exposure apparatus exposes the patterns of the reticle onto the substrate);
developing the substrate exposed in the exposing (para. [0089], the exposed substrate is developed); and 
processing the substrate that has undergone the developing to obtain an article (para. [0089], the developed substrate is further processed to produce a microdevice).


Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi as applied to claim 1 above, and further in view of Okada et al. (JP 2004-241622, Okada hereinafter; English translation included with Office Action and referred to below).
Regarding claim 2, Kikuchi does not appear to explicitly describe a second nozzle including a second ejection hole configured to eject the gas to cool the metal base, wherein a distance between a second straight line including a center axis of the second ejection hole and the center axis of the metal base ranges from not less than 1/2 of the radius of the cylindrical surface to not more than the radius.
Okada discloses a second nozzle including a second ejection hole configured to eject the gas to cool the metal base (Fig. 1, para. [0026], nozzles 36 and 37 blow gas to base parts 1A and 1B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second nozzle including a second ejection hole configured to eject the gas to cool the metal base as taught by Okada in the light source apparatus as taught by Kikuchi since including a second nozzle including a second ejection hole configured to eject the gas to cool the metal base is commonly used to improve cooling efficiency by providing additional cooling paths. Additionally, the mere duplication of parts has no patentable significance absent new and unexpected results. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. 	Okada discloses the general conditions of a distance between a second straight line including a center axis of the second ejection hole and the center axis of the metal base and the radius of the cylindrical surface (Fig. 1, para. [0026], nozzles 36 and 37 blow gas to base parts 1A and 1B, and nozzles 36 are angled with respect to the center axis of the base 1A and nozzle 37 are directed towards base 1B). Kikuchi as modified by Okada does not appear to explicitly describe the distance ranges from not less than 1/2 of a radius of the cylindrical surface to not more than the radius. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the distance between the second straight line including the center axis of the second ejection hole and the center axis of the metal base in the light source apparatus based on the general conditions of the distance and the radius of the cylindrical surface as taught by Kikuchi as modified by Okada to have obtained wherein a distance between a second straight line including a center axis of the second ejection hole and a center axis of the metal base ranges from not less than 1/2 of a radius of the cylindrical surface to not more than the radius since it would only have required routine skill in the art and routine experimentation to have arranged the nozzle relative to the center axis of the base as taught by Okada to satisfy the claimed condition in order to obtain controllable and optimized cooling of the base during operation of the lamp (Okada, paras. [0005]-[0006]). [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Regarding claim 3, Kikuchi as modified by Okada discloses wherein the straight line including the center axis of the ejection hole and the second straight line including the center axis of the second ejection hole are parallel to each other (Kikuchi, Figs. 1-2, para. [0036], an air blowing path 31c provides air from the air-blowing pipe 35B to the spiral groove 26d of base 26, and Okada, Fig. 1, para. [0026], nozzles 37 blow gas to base part 1B, and in the combination of Kikuchi and Okada, the center axes of the ejections holes are parallel). 
Regarding claim 7, Kikuchi as modified by Okada discloses further comprising an adjusting mechanism configured to adjust a flow amount of the gas to be supplied to the nozzle and a flow amount of the gas to be supplied to the second nozzle (Okada, Fig. 1, para. [0026], control device CONT controls the gas spray amounts per unit time supplied to the nozzles 36 and 37). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi as applied to claim 1 above, and further in view of Suda (US PGPub 2016/0266497). 
Regarding claim 8, Kikuchi does not appear to explicitly describe wherein a lead wire is connected to the metal base, and the metal base is arranged between the ejection hole and a connecting portion between the metal base and the lead wire.
Suda discloses wherein a lead wire is connected to the metal base, and the metal base is arranged between the ejection hole and a connecting portion between the metal base and the lead wire (Figs. 2 and 9, para. [0031], the cathode 22B is arranged between cooling nozzle 23B and the connection point of the cable 21B for cathode 22B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a lead wire is connected to the metal base, and the metal base is arranged between the ejection hole and a connecting portion between the metal base and the lead wire as taught by Suda as the arrangement of the metal base and the ejection hole in the apparatus as taught by Kikuchi since including wherein a lead wire is connected to the metal base, and the metal base is arranged between the ejection hole and a connecting portion between the metal base and the lead wire is commonly used to effectively cool the elements of the discharge lamp while supplying power to control operation of the lamp. 


Allowable Subject Matter
Claims 4-6, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 4, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the center axis of the metal base is arranged between the straight line including the center axis of the ejection hole and the second straight line including the center axis of the second ejection hole. This limitation in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten. 
Regarding claim 5, the prior art of record, either alone or in combination, fails to teach or render obvious wherein in orthogonal projection to a plane orthogonal to the center axis of the metal base, the straight line including the center axis of the ejection hole and the second straight line including the center axis of the second ejection hole cross each other. This limitation in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten.
The dependent claim would likewise be allowable by virtue of its dependency if rewritten.
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious wherein in orthogonal projection to an X-Y plane in an XYZ coordinate system in which the center axis of the metal base is a Z-axis, and an axis parallel to the center axis of the ejection hole is an X-axis, the ejection hole is arranged in one of a second quadrant and a third quadrant, and at least a portion of the lead wire, which is irradiated with a luminous flux from the condensing mirror, is arranged in a region formed by a first quadrant and a fourth quadrant. These limitations in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the ejection hole is a circular opening whose diameter falls within a range of not less than 1 mm to not more than 2 mm, and a maximum flow velocity of the gas ejected from the ejection hole in the ejection hole falls within a range of not less than 50 m/sec to not more than 100 m/sec. These limitations in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882